COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Viveka Hubbard v. Terrance Hubbard

Appellate case number:     01-14-00122-CV

Trial court case number: 2013-74561

Trial court:               310th District Court of Harris County

         On April 3, 2014, appellant mistakenly filed an affidavit of inability to pay costs on
appeal with our Court instead of the trial court. See TEX. R. APP. P. 20.1(c)(1). On April 22,
2014, the Clerk of our Court transmitted a copy of the affidavit with a notice to the trial court
clerk directing the trial court clerk to prepare, certify, and file with this Court a clerk’s record on
indigence. See TEX. R. APP. P. 34.5(c)(1). On October 6, 2014, the district court clerk’s office
filed a clerk’s record on indigence containing: (1) the district court clerk’s April 29, 2014 contest
to appellant’s affidavit of indigence; (2) the district court clerk’s April 29, 2014 motion for
extension of time for hearing on the contest; (3) a notice that the hearing on the contest would be
held on May 7, 2014; (4) a certificate of service from the district court clerk indicating that the
district court clerk’s filings were mailed to appellant on April 28, 2014; and (5) the trial court’s
May 7, 2014 order sustaining the district court clerk’s contest to appellant’s affidavit. A
reporter’s record of the May 7, 2014 contest hearing was filed on October 15, 2014.
        The record demonstrates that the contest to the affidavit was filed within 10 days after its
receipt by the trial court. See TEX. R. APP. P. 20.1(e)(1). The trial court set a hearing and notified
the parties and the appropriate court reporter of the setting. See TEX. R. APP. 20.1(i)(1). The
hearing on the contest was held within 10 days after the contest was filed. See TEX. R. APP.
20.1(i)(2)(A). The trial court signed its order sustaining the contest within the period set for
hearing. See TEX. R. APP. P. 20.1(i)(4). Appellant did not file a motion seeking review of the
order within 10 days after the order was signed or within 10 days after the notice of appeal was
filed. See TEX. R. APP. P. 20.1(j)(1), (2). Accordingly, appellant is not entitled to proceed with
this appeal without advance payment of costs and the required appellate filing fee remains due.
       It is ORDERED that appellant pay the appellate filing fee of $195.00 to this Court on or
before October 29, 2014, or the appeal will be dismissed. See TEX. R. APP. P. 5, 20.1; see also
TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013), § 101.0411 (West
Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts
of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 13-
9127 (Tex. Aug. 16, 2013).
        Moreover, the court reporter responsible for preparing the record in this appeal has
informed the Court that appellant has not made arrangements to pay for the reporter’s record.
Unless appellant provides the Court, on or before October 29, 2014, with either proof of
payment for preparation of the reporter’s record or proof of having made payment arrangements
for the reporter’s record, the Court may consider and decide those issues or points that do not
require a reporter’s record. See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: October 15, 2014